Bleckley, Chief Justice,
concurring.
A homestead exemption estate is entitled to all the profits, including those produced by the labor of the head of *152the family. It is also subject to all the losses of the farming enterprise. ■ So there is no partnership in the matter. This investigation proceeded below on the theory that there-was a sort of joint interest in the crops. It is a far better rule to hold, as we do, that in every case where exempted personalty is employed on land belonging to the the head of the family which is not homestead land, iHs just the same as if some third person’s land was rented by the homestead estate and farming operations conducted on it. In such case the crop would be liable to the landlord for a fair rental; and it would be first liable. All the rent should be collected out of the crop before the homestead estate, gets anything; and this case lacks proof of what the rental value of the debtor’s land was. This crop is subject to the extent of that value for the year; and if that had been ascertained to be so much cotton as was found subject by the jury, it would be a correct verdict; but there was no evidence to show what, the rental value of the land was. I concur in the judgment.